DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species
Species A, as shown in Figs. 1 – 7B;
Species B, as shown in Figs. 8 – 14F. 
The species are independent or distinct because:
Species claims are properly restricted when it can be shown that the claims to the different species are mutually exclusive. Mutual exclusivity exists where one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. 
Species A is directed towards a Gimbal Joint comprising bellows attached wherein the Gimbal Joint comprises a Gimbal Ring and Lobes, wherein the Gimbal Ring is surrounded by the Lobes and the Gimbal Rings and Lobes do not interlock within each other. 
Species B is directed towards a Gimbal Joint wherein the Gimbal Joint comprises a Gimbal Ring and Lobes, wherein the Gimbal Ring surrounds the Lobes, and wherein the Gimbal Ring comprises Unhanging Portions wherein the Underhanging Portions define a Pocket Region wherein each Lobe extends radially outward and axially into a respective Pocket such that the Gimbal Rings and Lobes interlock with each other. 
Species A does not require a Gimbal Ring comprising pockets wherein the Lobes are positioned within the pocket of the Gimbal Ring but Species B does require this limitation; and
Species B does not require the Lobes extending radially outward and axially over a portion of the Gimbal Ring such that the Gimbal Ring is surrounded by Lobes but Species A does require this limitation. 

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Species A requires employing different search strategies or search queries compared to Species B because Species A would require employing search strategies or queries for searching for a Gimbal Ring comprising Lobes extending radially outward and axially over a portion of the Gimbal Ring such that the Gimbal Ring is surrounded by the Lobes and Species B would require employing a different search strategy or queries for searching for a Gimbal Ring comprising pockets wherein the Lobes are positioned within the pocket of the Gimbal Ring. Therefore, Species A and Species B do not overlap and would cause a serious burden since Species A requires a “hinge-like” type of Gimbal Ring and Species B requires an “interconnecting” type of Gimbal Ring. 
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification. 
Species A would require a search in F16L27/0857 because Species A requires a Lobes acting as hinges wherein the fluid is turned through an angle when passing from one joint element to another and Species B would require a search in F16L27/103 because Species B requires Lobes being sandwiched between partly curved surfaces. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T.R./Examiner, Art Unit 3679